DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 and 12 in the reply filed on 12/21/20 is acknowledged.  The traversal is on the ground(s) that the amendment to the claims reciting “exactly one outlet” overcomes the prior art to Parker ‘569 and thus the claims contain a special technical feature.  This is not found persuasive because the recitation of “exactly one outlet” is not a special technical feature as detailed in the rejection below and thus the groups do not contain the same or corresponding special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 6/7/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
None of the NPL documents are in English.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy US 3,653,791.

	Claim 1, McCoy teaches a module having a substantially cylindrical housing (11a) comprising: a substantially cylindrically shaped cylindrical open pored medium (23a) which is capable of holding a material mixture, a deformation unit (25a), wherein the cylindrical open pored medium is geometrically deformable by the deformation unit along the cylinder axis of the substantially cylindrical housing and an inlet (13a) and only one outlet (14a) (fig. 1-2, col. 1, lines 48-71).
Claims 2, 4, 6, 9, 10 and 12, McCoy further teaches the deformation unit is movable relative to the housing and the cylindrical open pored medium (fig. 1-2); the cylindrical open pored medium forms at least two cylinder sectors as any cylinder may 
Claim 3 recites how the module operates which is a process limitation, rendering the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The module of McCoy is capable of moving the deformation unit which the housing and cylindrical open pored medium are stationary (fig. 1-2). 

Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7, the closest prior art to McCoy teaches the module of claim 1 but does not teach the deformation unit has a helical geometry nor would it have been obvious to modify the deformation unit of McCoy to provide a helical geometry.
Claim 8 is allowable as depending from claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,924,445		Ambrose et al.
US 2005/0011825		Hoffmeier
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778